UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-2075


ARLEATHA M. SIMMS,

                Plaintiff - Appellant,

          v.

FEDEX GROUND PACKAGE SYSTEM, INCORPORATED,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:11-cv-00745-JRS)


Submitted:   December 20, 2012            Decided:   December 26, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Arleatha M. Simms, Appellant Pro Se. Monica Handa, Amy Sanborn
Owen,   COCHRAN  &  OWEN,   LLC,  Vienna,  Virginia;  Christina
Kepplinger Johansen, FEDEX GROUND, Moon Township, Pennsylvania,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Arleatha M. Simms seeks to appeal the district court’s

order granting summary judgment to FedEx Ground Package System,

Inc., on her claims of employment retaliation.             We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

              Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                   “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

              The district court’s order was entered on the docket

on July 26, 2012.       The notice of appeal was filed on August 28,

2012.   Because Simms failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.       We dispense with oral argument because the

facts   and    legal   contentions    are   adequately   presented      in   the

materials     before   this   court   and   argument   would    not    aid   the

decisional process.

                                                                      DISMISSED




                                       2